                Case 4:18-cv-07543-DMR Document 1 Filed 12/14/18 Page 1 of 8




 1   Todd M. Friedman (SBN 216752)
     Meghan E. George (SBN 274525)
 2   Adrian R. Bacon (SBN 280332)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: 323-306-4234
 6
     Fax: 866-633-0228
     tfriedman@toddflaw.com
 7   mgeorge@toddflaw.com
 8   abacon@toddflaw.com
     Attorneys for Plaintiff
 9
10                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
11
12   ABANTE ROOTER AND                        )   Case No.
13   PLUMBING, INC., individually and on )
     behalf of all others similarly situated, )   CLASS ACTION
14                                            )
15   Plaintiff,                               )   COMPLAINT FOR VIOLATIONS
                                              )   OF:
16
            vs.                               )
17                                            )   1. NEGLIGENT VIOLATIONS OF
                                                     THE TELEPHONE CONSUMER
18                                            )      PROTECTION ACT [47 U.S.C.
     KYC INSURANCE SERVICES, LLC; )                  §227 ET SEQ.]
19   DOES 1 through 10, inclusive,            )   2. WILLFUL VIOLATIONS OF THE
                                                     TELEPHONE CONSUMER
20                                            )      PROTECTION ACT [47 U.S.C.
     Defendant(s).                            )      §227 ET SEQ.]
21
                                              )
22                                            )   DEMAND FOR JURY TRIAL
23         Plaintiff, ABANTE ROOTER AND PLUMBING, INC. (“Plaintiff”),
24   individually and on behalf of all others similarly situated, alleges the following
25   upon information and belief based upon personal knowledge:
26                               NATURE OF THE CASE
27         1.      Plaintiff brings this action individually and on behalf of all others
28   similarly situated seeking damages and any other available legal or equitable


                                  CLASS ACTION COMPLAINT
                                             -1-
                Case 4:18-cv-07543-DMR Document 1 Filed 12/14/18 Page 2 of 8




 1   remedies resulting from the illegal actions of KY INSURANCE SERVICES,
 2   LLC (“Defendant”), in negligently, knowingly, and/or willfully contacting
 3   Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone Consumer
 4   Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby invading Plaintiff’s
 5   privacy.
 6                                JURISDICTION & VENUE
 7         2.        Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 8   a resident of California, seeks relief on behalf of a Class, which will result in at
 9   least one class member belonging to a different state than that of Defendant, a
10   California company who is no longer authorized to do business in the state of
11   California. Plaintiff also seeks up to $1,500.00 in damages for each call in
12   violation of the TCPA, which, when aggregated among a proposed class in the
13   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
14   Therefore, both diversity jurisdiction and the damages threshold under the Class
15   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
16   jurisdiction.
17         3.         Venue is proper in the United States District Court for the Northern
18   District of California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C. § 1441(a)
19   because Defendant does business within the state of California and Plaintiff
20   resides within this District.
21                                          PARTIES
22         4.        Plaintiff,   ABANTE      ROOTER        AND     PLUMBING,        INC.

23   (“Plaintiff”), is a corporation of the State of California, whose principal place of

24   business is in the county of Alameda and is a “person” as defined by 47 U.S.C. §

25
     153 (39).

26
           5.        Defendant, KY INSURANCE SERVICES, LLC (“Defendant” or

27
     “DEFENDANT”), is an insurance brokerage company, and is a “person” as

28
     defined by 47 U.S.C. § 153 (39).



                                     CLASS ACTION COMPLAINT
                                                -2-
                Case 4:18-cv-07543-DMR Document 1 Filed 12/14/18 Page 3 of 8




 1         6.      The above named Defendant, and its subsidiaries and agents, are
 2   collectively referred to as “Defendants.” The true names and capacities of the
 3   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 4   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 5   names. Each of the Defendants designated herein as a DOE is legally responsible
 6   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend
 7   the Complaint to reflect the true names and capacities of the DOE Defendants
 8   when such identities become known.
 9         7.      Plaintiff is informed and believes that at all relevant times, each and
10   every Defendant was acting as an agent and/or employee of each of the other
11   Defendants and was acting within the course and scope of said agency and/or
12   employment with the full knowledge and consent of each of the other Defendants.
13   Plaintiff is informed and believes that each of the acts and/or omissions
14   complained of herein was made known to, and ratified by, each of the other
15   Defendants.
16                              FACTUAL ALLEGATIONS
17         8.      Beginning in or around February 2015, Defendant contacted Plaintiff
18   on Plaintiff’s cellular telephone ending in -1636, in an effort to sell or solicit its
19   services. Defendant called, including but not limited to around February 13, 2015
20   at 4:49 p.m. Defendant called from telephone numbers including, but not limited
21   to (562) 473-4086.
22         9.      Defendant used an “automatic telephone dialing system”, as defined

23   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to sell or solicit its

24   business services.

25
           10.     Defendant’s calls constituted calls that were not for emergency

26
     purposes as defined by 47 U.S.C. § 227(b)(1)(A).

27
           11.     Defendant’s calls were placed to telephone number assigned to a

28
     cellular telephone service for which Plaintiff incurs a charge for incoming calls



                                   CLASS ACTION COMPLAINT
                                              -3-
             Case 4:18-cv-07543-DMR Document 1 Filed 12/14/18 Page 4 of 8




 1   pursuant to 47 U.S.C. § 227(b)(1).
 2         12.    Plaintiff is not a customer of Defendant’s services and has never
 3   provided any personal information, including his cellular telephone number, to
 4   Defendant for any purpose whatsoever. In addition, on at least one occasion,
 5   Plaintiff answered the telephone and told Defendant to stop calling. Accordingly,
 6   Defendant never received Plaintiff’s “prior express consent” to receive calls using
 7   an automatic telephone dialing system or an artificial or prerecorded voice on her
 8   cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 9                               CLASS ALLEGATIONS
10         13.    Plaintiff brings this action individually and on behalf of all others
11   similarly situated, as a member of the proposed class (hereafter “The Class”)
12   defined as follows:
13
                  All persons within the United States who received any
14
                  telephone calls from Defendant to said person’s cellular
15                telephone made through the use of any automatic
16                telephone dialing system or an artificial or prerecorded
                  voice and such person had not previously consented to
17                receiving such calls within the four years prior to the
18                filing of this Complaint
19
20         14.    Plaintiff represents, and is a member of, The Class, consisting of all
21   persons within the United States who received any telephone calls from
22   Defendant to said person’s cellular telephone made through the use of any
23   automatic telephone dialing system or an artificial or prerecorded voice and such

24   person had not previously not provided their cellular telephone number to

25   Defendant within the four years prior to the filing of this Complaint.

26
           15.    Defendant, its employees and agents are excluded from The Class.

27
     Plaintiff does not know the number of members in The Class, but believes the

28
     Class members number in the thousands, if not more. Thus, this matter should be



                                  CLASS ACTION COMPLAINT
                                             -4-
                Case 4:18-cv-07543-DMR Document 1 Filed 12/14/18 Page 5 of 8




 1   certified as a Class Action to assist in the expeditious litigation of the matter.
 2         16.     The Class is so numerous that the individual joinder of all of its
 3   members is impractical. While the exact number and identities of The Class
 4   members are unknown to Plaintiff at this time and can only be ascertained
 5   through appropriate discovery, Plaintiff is informed and believes and thereon
 6   alleges that The Class includes thousands of members. Plaintiff alleges that The
 7   Class members may be ascertained by the records maintained by Defendant.
 8         17.     Plaintiff and members of The Class were harmed by the acts of
 9   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
10   and Class members via their cellular telephones thereby causing Plaintiff and
11   Class members to incur certain charges or reduced telephone time for which
12   Plaintiff and Class members had previously paid by having to retrieve or
13   administer messages left by Defendant during those illegal calls, and invading the
14   privacy of said Plaintiff and Class members.
15         18.     Common questions of fact and law exist as to all members of The
16   Class which predominate over any questions affecting only individual members
17   of The Class. These common legal and factual questions, which do not vary
18   between Class members, and which may be determined without reference to the
19   individual circumstances of any Class members, include, but are not limited to,
20   the following:
21
           a.      Whether, within the four years prior to the filing of this Complaint,
22                 Defendant made any call (other than a call made for emergency
23                 purposes or made with the prior express consent of the called party)
                   to a Class member using any automatic telephone dialing system or
24
                   any artificial or prerecorded voice to any telephone number assigned
25                 to a cellular telephone service;
26         b.      Whether Plaintiff and the Class members were damages thereby, and
                   the extent of damages for such violation; and
27         c.      Whether Defendant should be enjoined from engaging in such
28                 conduct in the future.


                                   CLASS ACTION COMPLAINT
                                              -5-
             Case 4:18-cv-07543-DMR Document 1 Filed 12/14/18 Page 6 of 8




 1
 2
           19.    As a person that received numerous calls from Defendant using an

 3
     automatic telephone dialing system or an artificial or prerecorded voice, without
     Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of
 4
     The Class.
 5
           20.    Plaintiff will fairly and adequately protect the interests of the
 6
     members of The Class.        Plaintiff has retained attorneys experienced in the
 7
     prosecution of class actions.
 8
           21.    A class action is superior to other available methods of fair and
 9
     efficient adjudication of this controversy, since individual litigation of the claims
10
     of all Class members is impracticable. Even if every Class member could afford
11
     individual litigation, the court system could not. It would be unduly burdensome
12
     to the courts in which individual litigation of numerous issues would proceed.
13
     Individualized litigation would also present the potential for varying, inconsistent,
14
     or contradictory judgments and would magnify the delay and expense to all
15
     parties and to the court system resulting from multiple trials of the same complex
16
     factual issues. By contrast, the conduct of this action as a class action presents
17
     fewer management difficulties, conserves the resources of the parties and of the
18
     court system, and protects the rights of each Class member.
19
           22.    The prosecution of separate actions by individual Class members
20
     would create a risk of adjudications with respect to them that would, as a practical
21
     matter, be dispositive of the interests of the other Class members not parties to
22
     such adjudications or that would substantially impair or impede the ability of such
23
     non-party Class members to protect their interests.
24
           23.    Defendant has acted or refused to act in respects generally applicable
25
     to The Class, thereby making appropriate final and injunctive relief with regard to
26
     the members of the California Class as a whole.
27
28



                                     CLASS ACTION COMPLAINT
                                                -6-
              Case 4:18-cv-07543-DMR Document 1 Filed 12/14/18 Page 7 of 8




 1                           FIRST CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
                                 47 U.S.C. §227 et seq.
 3
            24.   Plaintiff repeats and incorporates by reference into this cause of
 4
     action the allegations set forth above at Paragraphs 1-23.
 5
            25.   The foregoing acts and omissions of Defendant constitute numerous
 6
     and multiple negligent violations of the TCPA, including but not limited to each
 7
     and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 8
            26.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 9
     seq., Plaintiff and the Class Members are entitled an award of $500.00 in
10
     statutory damages, for each and every violation, pursuant to 47 U.S.C. §
11
     227(b)(3)(B).
12
            27.   Plaintiff and the Class members are also entitled to and seek
13
     injunctive relief prohibiting such conduct in the future.
14
                         SECOND CAUSE OF ACTION
15   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
16                            47 U.S.C. §227 et seq.
            28.   Plaintiff repeats and incorporates by reference into this cause of
17
     action the allegations set forth above at Paragraphs 1-23.
18
            29.   The foregoing acts and omissions of Defendant constitute numerous
19
     and multiple knowing and/or willful violations of the TCPA, including but not
20
     limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
21
     seq.
22
            30.   As a result of Defendant’s knowing and/or willful violations of 47
23
     U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
24
     $1,500.00 in statutory damages, for each and every violation, pursuant to 47
25
     U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
26
            31.   Plaintiff and the Class members are also entitled to and seek
27
     injunctive relief prohibiting such conduct in the future.
28



                                  CLASS ACTION COMPLAINT
                                             -7-
            Case 4:18-cv-07543-DMR Document 1 Filed 12/14/18 Page 8 of 8




 1                             PRAYER FOR RELIEF
 2   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 3
 4                         FIRST CAUSE OF ACTION
          Negligent Violations of the Telephone Consumer Protection Act
 5                             47 U.S.C. §227 et seq.
 6             As a result of Defendant’s negligent violations of 47 U.S.C.
 7              §227(b)(1), Plaintiff and the Class members are entitled to and
 8              request $500 in statutory damages, for each and every violation,
 9              pursuant to 47 U.S.C. 227(b)(3)(B);
10             An order for injunctive relief prohibiting such conduct by
11              Defendants in the future; and
12             Any and all other relief that the Court deems just and proper.
13
14                       SECOND CAUSE OF ACTION
     Knowing and/or Willful Violations of the Telephone Consumer Protection Act
15                            47 U.S.C. §227 et seq.
16             As a result of Defendant’s willful and/or knowing violations of 47
17              U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
18              and request treble damages, as provided by statute, up to $1,500, for
19              each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and
20              47 U.S.C. §227(b)(3)(C);
21             An order for injunctive relief prohibiting such conduct by
22              Defendants in the future; and
23             Any and all other relief that the Court deems just and proper.
24        Respectfully submitted this 14th day of December, 2018.
25                          LAW OFFICES OF TODD M. FRIEDMAN, P.C.
26                               By: /s Todd M. Friedman
                                     Todd M. Friedman
27                                   Law Offices of Todd M. Friedman
28                                   Attorney for Plaintiff


                               CLASS ACTION COMPLAINT
                                          -8-
